Case 9:14-cv-81102-JIC Document 231 Entered on FLSD Docket 05/15/2019 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 14-81102-CIV-COHN/SELTZER

  ADOBE SYSTEMS INCORPORATED,
  a Delaware corporation,

        Plaintiff,

  vs.

  SELACORP, LTD., a Nevada corporation,
  and DAVID SELAKOVIC, an individual,

       Defendants.
  ________________________________/

                                          ORDER

        THIS CAUSE has come before the Court upon Plaintiff’s Motion for Writ of

  Continuing Writ of Garnishment (the “Motion”) [DE 221] filed on April 26, 2019. Plaintiff

  holds a Consent Judgment against Judgment Debtors Selacorp, Ltd., and David Selakovic

  (“Selakovic”) in the amount of $1,800,000.00. To date, there still remains due and unpaid

  a balance of $1,630,000.00.

         The proposed garnishees are Vegalab SA, a Swiss company wholly owned by

  Judgement Debtor Selakovic, and Vegalab, Inc., a publicly traded company under the

  symbol “VEGL,” in which Judgment Debtor Selakovic is the controlling shareholder.

  Judgment Debtors have not filed a memorandum in opposition to the Motion. Accordingly,

  pursuant to Rule 64, Federal Rules of Civil Procedure, and Florida Statute Sections 77.01,

  77.03, 77.0305, and 77.041, it is hereby
Case 9:14-cv-81102-JIC Document 231 Entered on FLSD Docket 05/15/2019 Page 2 of 2




          ORDERED AND ADJUDGED that Plaintiff’s Motion for Writ of Continuing Writ of

  Garnishment [DE 221] is GRANTED. The Clerk of Court is directed to enter a Continuing

  Writ of Garnishment to Vegalab SA and Vegalab, Inc.

          DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 15th day of May

  2019.




  Copies furnished counsel via CM/ECF
